

 
 
EXHIBIT 10.6

MASSEY ENERGY COMPANY
 
Incentive Award Agreement
(Based on Cumulative Earnings Before Interest, Taxes, Depreciation and
Amortization)
 
THIS AGREEMENT dated as of November 9, 2009, between MASSEY ENERGY COMPANY, a
Delaware Corporation (the “Company”) and [________] (“Participant”) is made
pursuant and subject to the provisions of the Massey Energy Company 2006 Stock
and Incentive Compensation Plan, as amended from time to time (the “Plan”), a
copy of which is attached.  All terms used herein that are defined in the Plan
have the same meaning given them in the Plan.
 
1. Incentive Award.  Pursuant to the Plan, the Company, on November 9, 2009 (the
“Grant Date”), awarded to Participant, subject to the terms and conditions of
the Plan and subject further to the terms and conditions herein set forth, the
opportunity to earn a cash payment based on the satisfaction of the performance
criteria set forth in Paragraph 3 below (the “Incentive Award”).
 
2. Definitions.
 
(a)           Earnout Period means the three year period from January 1, 2010
through December 31, 2012 (“Earnout Period”).
 
(b)           Performance Period EBITDA means the Company’s cumulative earnings
before interest, taxes, depreciation and amortization, for the three fiscal
years of the Company ending December 31, 2010, December 31, 2011, and December
31, 2012 (the “Performance Period EBITDA”), all as confirmed by the Company’s
Chief Financial Officer and the Chairman of the Compensation Committee
(“Committee”); provided, however, that extraordinary, unusual or infrequently
occurring events and transactions, may, in the sole discretion of the Committee,
be excluded pursuant to the Plan in such determination.
 
3. Amount of Award.  Subject to Paragraph 5 and except as provided in
Paragraphs 4 and 6 below, Participant’s Incentive Award will be calculated under
the amount and formula shown in column (b) below, based on satisfaction of the
criteria set forth in column (a) below:
 

 
(a)
Performance Period EBITDA
(b)
Participant’s Incentive Award
High Target
$_____ MM
$[________]
Middle Target
$_____ MM
$[________]
Low Target
$_____ MM
$[________]



If the Performance Period EBITDA falls between any target amounts, the amount of
Participant’s Incentive Award is calculated proportionately between the two
nearest target levels.  No Incentive Award will be paid if the Performance
Period EBITDA is less than the low target of  $_____ million and no increase to
the Incentive Award will be made for cumulative earnings before interest, taxes,
depreciation and amortization above the high target of $_____ million.
 
Participant’s Incentive Award for the Earnout Period, to the extent earned, will
be paid in cash no later than the March 15 immediately following the calendar
year in which the Earnout Period ends.
 
4. Death or Disability.  If Participant dies or becomes permanently and totally
disabled within the meaning of Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (the “Code”) (“Permanently and Totally Disabled”) while in the
employ or service of the Company or a Subsidiary within the Earnout Period,
Participant or Participant’s estate will be entitled to receive a pro rata
portion of Participant’s Incentive Award as calculated pursuant to Section 3,
based on the portion of the Earnout Period elapsed prior to Participant’s death
or becoming Permanently and Totally Disabled.
 
5. Forfeiture.  Participant’s right to receive an Incentive Award is forfeited
if Participant’s employment or service with the Company and its Subsidiaries
terminates during the Earnout Period for any reason other than on account of
Participant’s death or becoming Permanently and Totally Disabled or as set forth
in Paragraph 6 below.
 
6. Change in Control.  Notwithstanding any other provision of this Agreement,
Participant's right to receive the Incentive Award shall be vested if
Participant's employment is terminated during the Earnout Period by the Company
or an Affiliate without Cause within two years following a Change in Control
that occurs on or after the date of this Agreement through the Earnout Period. 
For purposes of this Agreement, Cause shall occur upon:
 
        (i)     the willful and continued failure by Participant substantially
to perform Participant's duties with the Company or an Affiliate (other than any
such failure resulting from Participant's incapacity due to physical or mental
illness) after written demand for substantial performance is delivered to
Participant by the Company or an Affiliate which specifically identifies the
manner in which the Company or Affiliate believes that Participant has not
substantially performed Participant's duties,
 
        (ii)     Participant’s willful breach of fiduciary duty, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses), willful violation of a final cease and desist order or
willfully engaging in any other gross misconduct which is materially and
demonstrably injurious to the Company or any Affiliate, or
 
        (iii)     Participant’s conviction of, or pleading guilty or nolo
condentere to, the commission of a felony involving fraud, embezzlement, theft
or moral turpitude. 
 
For purposes hereof, no act, or failure to act, on Participant’s part described
in clause (i) or (ii) above shall be considered “willful” unless done, or
omitted to be done, by Participant not in good faith and without reasonable
belief that Participant's action or omission was in the best interest of the
Company and its Affiliates.  The fact that Participant is or shortly may be
“retirement eligible” and thus eligible for or entitled to post-retirement
benefits from any plan, arrangement or program sponsored, participated in or
contributed to by the Company or an Affiliate shall not prevent Participant’s
termination from being considered for Cause.


7. Notice.  Any notice or other communications given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
following addresses:
 
 
If to the Company:



By hand-delivery:
By mail:

Massey Energy Company
Massey Energy Company

Attention: Corporate Secretary
Attention: Corporate Secretary

4 North Fourth Street
P.O. Box 26765

Richmond, Virginia 23219
Richmond, Virginia 23261



 
If to Participant:



 
[Name]

 
[Address]

 
[Address]



8. Confidentiality.  Participant agrees that this Agreement and the receipt of
this Incentive Award are conditioned upon Participant not disclosing the terms
of this Agreement or the receipt of the Incentive Award to anyone other than
Participant’s spouse, confidential financial advisor, or senior management of
the Company prior to end of the Earnout Period. If Participant discloses such
information to any person other than those named in the prior sentence, except
as may be required by law, Participant agrees that this Incentive Award will be
forfeited.
 
9. No Right to Continued Employment or Service.  This Agreement does not confer
upon Participant any right to continue in the employ or service of the Company
or a Subsidiary, nor shall it interfere in any way with the right of the Company
or a Subsidiary to terminate such employment or service at any time.
 
10. Governing Law.  This Agreement shall be governed by the laws of the State of
Delaware.
 
11. Conflicts.  In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof or as duly amended.
 
12. Participant Bound by Plan.  Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.
 
13. Binding Effect.  Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.
 
14. Taxes.  Participant shall make arrangements acceptable to the Company for
the satisfaction of income and employment tax withholding requirements
attributable to the vesting or payment of this Award.
 
15. Employment and Service.  In determining cessation of employment or service,
transfers between the Company and/or any Subsidiary shall be disregarded, and
changes in status between that of a Member, a Non-Employee Service Provider and
a Non-Employee Director shall be disregarded.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.
 
                     MASSEY ENERGY COMPANY




                      By: __________________________
                      Name: Baxter F. Phillips, Jr.
                      Its: President


                     _____________________________
                     [Participant]

